Citation Nr: 1146983	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-50 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent disabling for lumbar spine disorder classified as degenerative disc disease.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy, right lower extremity.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to November 1998. 

This case comes before the Board of Veterans' Appeals  (Board) from a rating decision of October 2008 from the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for a lumbar spine disorder of degenerative disc disease and assigned an initial 20 percent rating.  Following the Board's April 2011 Remand, the Appeals Management Center (AMC) issued a September 2011 rating decision effectuating a grant of service connection for radiculopathy, right lower extremity, as related to the lumbar spine disability under appeal.  Because the separate radiculopathy rating is part of the lumbar spine disability, the Board has amended the case caption, above, to include whether a rating in excess of that assigned is also warranted for radiculopathy.   

Although the Veteran has been awarded a partial grant of the benefits sought on appeal, neither the radiculopathy, nor the underlying lumbar spine disability, is rated at the maximum allowable under the pertinent rating criteria.  As such, both ratings remain under appeal.  Generally, the Veteran, when seeking a higher VA disability rating, is presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The Veteran's lumbar spine degenerative disc disease has consistently been shown to be manifested by pain that limits his forward flexion, but there is no evidence to show that the limitation is to less than 30 degrees, even with pain and repetitive motion, at any time throughout the course of this claim and appeal.

2.  The Veteran's right lower extremity radiculopathy is shown to be manifested by no more than  moderate impairment of the right leg.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for lumbar degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for an initial rating in excess of 20 percent for right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.   38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for lumbar degenerative disc disease.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, the duty to notify with regard to the initial rating claim has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, two VA examination reports, as well as his and his representative's lay statements.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's service connection claim was filed in March 2008.  The service-connected lumbar degenerative disc disease is assigned a 20 percent rating from the date of the claim.  Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243, via the General Rating Formula for Diseases and Injuries of the Spine.  The Veteran's disability rating is assigned under Diagnostic Code 5242.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply.  The currently assigned 20 percent evaluation is warranted with evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  And, a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2011).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id.  Again, the Board notes that during the course of this appeal, a separate rating was assigned for the neurologic findings associated with the Veteran's right lower extremity.  This aspect of the claim is discussed further, below.

Alternatively, intervertebral disc syndrome can be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under these criteria, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent evaluation.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Turning to the evidence, the Veteran first underwent a VA examination in July 2008.  On that occasion, he complained of low back pain, which flares once every six to nine months, with radiating pain down the right leg.  He reported no incapacitating episodes, but did note a "slight to moderate constant feeling of having to have a bowel movement."  On physical examination, range of motion of the lumbar spine was noted to be 0 to 60 degrees of forward flexion, with pain at 60 degrees.  Repetition of three produced increased pain, weakness, lack of endurance, fatigue and incoordination at some aspects of lumbar spine motion, but not forward flexion.  This was again noted as to 60 degrees "with no additional loss of range of motion than noted."  There is no mention of ankylosis of any sort in this report.  The examiner confirmed the diagnosis as degenerative disc disease at L4 to S1.  

The Veteran submitted a statement with his substantive appeal indicating that he has neurological deficits in both legs, as well as persistent urge and feeling of needing a bowel movement due to his spinal damage.  The Board then remanded the issue for further examination to determine the nature of these residuals of the lumbar spine degenerative disc disease.

The Veteran most recently underwent a VA examination in June 2011.  He reported continuing chronic back pain, as well as aggravation with bending and standing, or with sitting for long periods of time.  The Veteran again confirmed frequent urgency as to bowel movements, but denied any bowel or bladder incontinence.  The Veteran reported stiffness, weakness, spasm, and pain, as well as distribution of pain down the right leg to the knee area.  While the Veteran did report weekly flare-ups of pain, he again confirmed that he had no incapacitating episodes.  Although the Veteran suggested that lying down relieves pain, there is no evidence in the clinical records of doctor-prescribed bedrest at any time.  Physical examination at this time revealed guarding and pain, but no spasm, atrophy, tenderness, or  weakness.  Forward flexion was measured at this time as 0 to 70 degrees with pain, and 0 to 45 degrees after repetitive motion.  There is no evidence of ankylosis of any sort in this report.  Neurological examination of the bilateral upper extremities, and left lower extremity, were normal.  The right lower extremity, however, showed decrease to right lateral toes, third, fourth, and fifth.  The examiner also noted right sciatic notch tenderness to deep palpation and right leg sciatica.  An addendum to this report again confirmed that the neurological findings pertained to the right lower extremity only.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's lumbar spine degenerative disc disease has consistently shown to be manifested by pain that limits his forward flexion, but there is no evidence that the forward flexion was limited to less than 30 degrees, even with repetitive motion, throughout the course of this claim and appeal.  There is also no evidence of ankylosis of any sort at any time.  Moreover, the evidence does not reflect that the Veteran has suffered from incapacitating episodes of disc disease at any time during the course of his appeal.  Thus, the Board finds that a rating in excess of 20 percent is not shown to be warranted at any time for the orthopedic findings related to the Veteran's lumbar spine disability.

The Board also notes that while a separate rating was awarded for right lower extremity radiculopathy, there is no evidence to suggest similar symptoms on the left side.  Also, while the Veteran reports increase urgency related to bowel movements, the VA examiner recognized this symptoms, but also noted no incontinence and therefore there is no basis for any separate rating in that regard.



Radiculopathy - Right Lower Extremity

As to the Veteran's right lower extremity radiculopathy, a 20 percent rating was awarded by way of the September 2001 rating decision.  This rating was assigned effective, June 3, 2011, the date of the most recent VA examination.  For a rating in excess of 20 percent, 38 C.F.R. § 4.124a, Diagnostic Code 8520, requires a showing of moderately severe incomplete paralysis of the sciatic nerve.

The Veteran reported his symptoms in an April 2008 statement, shortly after filing his claim.  He reported no radiating pain at that time.  At the time of his July 2008 VA examination, he did make note of pain radiating down the right leg, but did not describe it as having any particular severity.  Because this report did reveal signs of radiculopathy, the Board remanded the matter for an examination and confirmation of any radiculopathy and its severity.

As noted above, the June 2011 VA examiner noted that neurological examination of the right lower extremity revealed decrease to right lateral toes, third, fourth, and fifth.  The examiner also noted right sciatic notch tenderness to deep palpation and right leg sciatica.  The diagnosis was lumbar radiculopathy, L4-L5.  An addendum to this report confirmed that the neurological findings pertained to the right lower extremity only and characterized the severity of the disability as moderate.

Because the Veteran exhibits pain radiating down his right leg that has been confirmed as lumbar radiculopathy of the right lower extremity, but there is no evidence describing the severity as anything other than moderate, there is no basis for an increase beyond 20 percent for radiculopathy.  There is no evidence in the claims folder showing that the Veteran's radiculopathy rises to the level of moderately severe.  Thus, an increased rating is not warranted.

Extraschedular

The Board has also considered whether the Veteran's lumbar spine disability, including radiculopathy, presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

A rating in excess of 20 percent for lumbar spine degenerative disc disease is denied. 

A rating in excess of 20 percent for radiculopathy, right lower extremity, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


